Citation Nr: 1444280	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-13 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an infection during VA treatment in 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his April 2010 substantive appeal, the Veteran requested the opportunity to testify before a Veterans Law Judge at a Travel Board hearing.  A hearing was scheduled in June 2014, but the Veteran failed to appear.  The Veteran was notified of the hearing in a May 2014 letter; however, it appears that the letter may have been sent to an incorrect address.  Several variations of an address have been used for the Veteran in that last year.  On remand, the RO must confirm the Veteran's current mailing address and then schedule him for another Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Verify the Veteran's current mailing address and then schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

